Citation Nr: 0618665	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-24 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for torticollis.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
October 1987.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  The veteran testified at a Board 
videoconference hearing in March 2005 and a personal hearing 
in December 2003.   

The Board notes that the veteran submitted additional private 
medical evidence and testimony during his March 2005 
videoconference hearing.  This evidence has not yet been 
considered by the RO, the agency of original jurisdiction.  
However, because this evidence was submitted with a timely 
waiver of RO consideration dated March 2005, the Board 
accepts it for inclusion in the record and consideration by 
the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304 
(2005).

In addition, in June 2005, the Board requested from the 
Veterans Health Administration (VHA) a specialist medical 
opinion in this case.  38 C.F.R.  § 20.901(a) (2005); see 38 
U.S.C.A. §§ 5109(a), 7109(a) (West 2002).  The report, dated 
in July 2005, has been associated with the claims folder.

As required by law and regulation, the Board provided the 
veteran and his representative copies of this report and 
afforded him time to respond with additional evidence or 
argument.  See 38 C.F.R. § 20.903 (2005).  The associated 
responses have been associated with the claims folder.  The 
veteran submitted a statement received in October 2005 that 
mirrored his prior statements and contentions, and thus there 
is no prejudice in considering it.  Although an explicit 
waiver of RO consideration is not present, both the veteran 
and his representative have inferred that the case is ready 
for Board consideration.  Therefore, the Board will proceed 
with appellate review of the case.    




FINDING OF FACT

The competent evidence of record reflecting no relationship 
between the veteran's current torticollis and his military 
service outweighs the evidence in support of a nexus.


CONCLUSION OF LAW

Service connection for torticollis is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  
In such instances, disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran seeks service connection for torticollis.  The 
first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  A recent VA examination dated 
July 2003 and private medical evidence throughout 2003 
indicated that the veteran currently has spasmodic 
torticollis (also diagnosed as cervical dystonia).  

The veteran alleges that his in-service complaints of 
persistent headaches and chronic neck and shoulder pain were 
the initial manifestations of his torticollis.  He provides a 
history of suffering a head and neck injury in a truck 
accident in 1968 while stationed in Korea.  He states his 
torticollis diagnosis stemmed from this in-service injury.  
However, having carefully reviewed the evidence pertaining to 
the veteran's claim, the Board concludes that service 
connection for torticollis is not warranted.

Service medical records (SMRs) document that the veteran was 
seen on various occasions for complaints of persistent 
headaches and neck pain with stiffness.  A neurological 
consultation conducted in January 1967 notes that the veteran 
gave a three-year history of recurrent pain in the right side 
of his face, which was described as a headache.  The 
impression was vascular headaches, question of Horton's 
cephalgia.  The Board emphasizes that the existence of 
headaches and facial pain was documented several years in 
service before the alleged 1968 truck accident, providing 
evidence against the veteran's claim that the 1968 truck 
accident precipitated his current condition.  

A March 1969 SMR treatment note indicated that the veteran 
was prescribed Sansert for recurrent, cluster headaches.  An 
August 1969 examination indicated that the veteran's 
neurological system was normal.  The veteran was noted to 
have had a head injury when he was ten years old.  Another 
neurological consultation was conducted in September 1972.  
The veteran again complained of headaches for the past 
several years.  The impression was headaches, etiology 
undetermined, possibly histamine or cluster.  The veteran was 
subsequently seen for complaints of headaches with the 
addition of neck stiffness and shoulder pain on several 
occasions, to include January 1977, September 1978, October 
1978, October 1979, June 1983, March 1984, April 1984, 
December 1985, September 1987, and November 1987.  During an 
October 1986 periodic examination, the veteran denied any 
prior head injury.  Once again, the Board emphasizes that 
SMRs do not contain any findings referable to any in-service 
head injury that caused his headaches and related symptoms 
while in service.  

The Board must find that the SMRs, as a whole, provide 
evidence against this claim by failing to indicate this 
condition during service, even though detailed examinations 
were undertaken during service. 

Post-service, the veteran was first seen for headaches and 
neck stiffness in April 1988 per a VA examination.  The exam 
revealed no significant findings.  In May 1995 to December 
1995, the veteran underwent a neurological consultation at 
Keesler Air Force Base (AFB) for complaints of involuntary 
head tremors for the past two months.  He provided a history 
of chronic, persistent headaches since active service.  The 
initial impression was cervical dystonia.  This diagnosis was 
later revised/expanded to spasmodic torticollis.  An August 
1995 report from the Wellness Restoration Clinic indicates 
that the veteran provided a history of experiencing the 
symptoms of torticollis (dystonia of the neck) in the early 
1990s.  The report is also silent as to any history of head 
trauma from the veteran, and in a July 1999 treatment letter 
from "W.H.," D.O., the veteran denied any history of head 
trauma, once again providing evidence against the veteran's 
claim.  

The Board now turns to the central issue in this case - 
whether there is sufficient and competent evidence of a nexus 
between the veteran's current spasmodic torticollis and an 
alleged head injury and/or headache symptoms his period of 
active service. Boyer, 210 F.3d at 1353; Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000). 

In this regard, the Board acknowledges that the record 
contains opinions from two Keesler AFB physicians - "J.L.," 
MD., and "R.P.," MD., who both provide nexus opinions 
relating the veteran's current torticollis and related 
symptomatology and his military service.  However, two other 
VA physicians have determined that his current torticollis is 
not related to headaches or alleged head trauma in service.  
See VA examination of July 2003 and VHA opinion of July 2005.  
In this case, the Board finds that the opinions from the VA 
physicians denying the existence of a nexus are more 
probative than the opinions of the Keesler AFB physicians 
supporting a nexus.  The medical evidence of record simply 
provides more support for the negative opinions of the VA 
physicians.  

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

With regard to the first negative opinion, in a statement 
dated in January 2003, and after a review of the veteran's 
medical records, Dr. L. opined that the veteran's in-service 
complaints of headaches and neck and shoulder pain were the 
first manifestations of current spasmodic torticollis, which 
was diagnosed in 1995.  She states that torticollis started 
in service around 1975.  However, she provides no basis for 
her opinion.  The failure of the physician to provide a basis 
for his/her opinion affects the weight or credibility of the 
evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Therefore, the Board finds this opinion is entitled 
to limited probative value.  

Additionally, a December 2003 letter from Dr. P. asserted 
that trauma the veteran sustained in 1968 "is as least as 
likely as not" a contributing factor to his current medical 
problems, to include cervical dystonia.  Although he 
initially noted that he only considered the veteran's medical 
records from 1993, a March 2005 letter from Dr. P indicates 
that his opinion was based on a review of records since 1967.  

Nonetheless, the basis of the opinion - that the trauma 
allegedly sustained to his neck in a 1968 truck accident 
caused his current condition, is based on the reported 
history of the veteran.  The Board is not required to accept 
a medical opinion that is based on reported history and 
unsupported by clinical findings.  Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  SMRs are silent as to any trauma 
allegedly sustained in 1968.  In particular, SMRs also show 
that migraine headaches existed before the alleged trauma, 
and neck and shoulder complaints are not documented in 
service until the mid-1970s, 5 years after the alleged trauma 
took place.  As a whole, the evidence of record does not 
provide support for this opinion.  

The Board emphasizes that the VA examination of July 2003 and 
VHA opinion of July 2005, both based on a review of the 
claims folder, provide complete rational and supporting 
reasons and bases for their conclusion that earlier symptoms 
in the medical record of headaches and neck stiffness are not 
related to the veteran's current spasmodic torticollis.  The 
July 2003 VA examiner stated that she could not find any 
documented symptoms of spasmodic torticollis until 1994-95.  
She did not believe that the veteran's in-service complaints 
of headaches or neck or scapular pain were related to his 
spasmodic torticollis.  She felt the veteran's headaches were 
merely cluster or vascular-type headaches, and that his 
complaints of neck and shoulder pain could be attributed to 
poor sleeping positions and/or complications related to a 
pneumonia infection, as reflected in the evidence of record.  
      
Moreover, in June 2005, pursuant to VA regulation, the Board 
requested an opinion from the VHA seeking to determine the 
etiology of the veteran's torticollis in question.  In 
response, in July 2005, a VHA opinion was issued.  The 
physician, after reviewing the claims folder, opined that he 
agreed with the opinion of the July 2003 VA examiner.  
Importantly, he noted that when the cause of spasmodic 
torticollis is related to injury of some sort, the injury 
"usually occurs within months prior to the abnormal 
development of the abnormal tone."  In this case, spasmodic 
torticollis was not diagnosed until over 25 years after the 
alleged head injury occurred during service in 1968, 
providing clear evidence against the claim.  He also opined 
that the veteran's complaints of headaches in service are of 
a classical migraine type, and "are not related to the 
development of torticollis in subsequent years."  

The Board emphasizes that the veteran and his 
representative's personal, lay opinions as to the 
relationship between torticollis and the veteran's military 
service is not competent medical evidence required to 
establish service connection.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

Overall, the Board finds that the medical opinions espousing 
a relationship between the veteran's current torticollis and 
his period of miliary service are outweighed by the medical 
opinions and clear medical evidence that reject an 
etiological relationship to service.  Considering all of the 
evidence of record, the Board finds that the preponderance of 
the evidence does not support service connection for 
torticollis.  38 U.S.C.A. § 5107(b).  The veteran's claim is 
denied.    

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in June 2002, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, the June 2004 statement of the case (SOC) 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  
38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the June 2002 VCAA 
notice letter prior to the September 2002 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  However, the above letter did not ask the 
veteran to provide any evidence in his possession that 
pertains to the claim. Id at 120-21.  Nonetheless, the Board 
is satisfied that the veteran actually knew to submit such 
evidence to the RO, given the medical information he has 
submitted in terms of private medical evidence and personal 
statements.  Moreover, the rating decision and SOC advised 
the veteran of what missing evidence was relevant and 
necessary to demonstrate service connection for torticollis.  
Additionally, the VCAA letter advised the veteran to send 
"information describing additional evidence or the evidence 
itself."  Finally, the veteran chose to testify at a 
personal hearing in December 2003 and videoconference hearing 
in March 2005.  Therefore, any failure to make the specific 
request is non-prejudicial, harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
content of VCAA notice has prejudiced him in any way.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Thus, 
notice must be included that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id. at 486. 

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish an appropriate disability rating or effective date 
for the disabilities on appeal.  

Despite the inadequate notice provided to the veteran on 
these elements, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard, supra (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In that regard, as the Board concludes 
above that the preponderance of the evidence is against the 
appellant's claim for service connection, any questions as to 
the appropriate disability rating or the effective date to be 
assigned are rendered moot.  

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, a VA examination, and requested a VHA 
specialist medical opinion.  There is no indication in the 
claims folder that the veteran identified and authorized VA 
to obtain any additional private medical records other then 
what he has already submitted.  

Neither the veteran nor his representative has ever indicated 
by statement or during hearing testimony that any other 
evidence relevant to this claim remains outstanding.  Thus, 
the Board is satisfied that all relevant evidence identified 
by the veteran has been secured, and that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  


ORDER

Service connection for torticollis is denied. 


____________________________________________
JOHN J CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


